Case: 19-40061      Document: 00515158792         Page: 1    Date Filed: 10/15/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 19-40061
                                                                            FILED
                                                                     October 15, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
HEYMAN GUILLORY,

                                                 Plaintiff-Appellant

v.

RODNEY D. CONERLY, Assistant Criminal District Attorney; C. HADEN
CRIBBS, Attorney,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:18-CV-102


Before SMITH, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Heyman Guillory, Texas prisoner # 1472234, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint in which he sought monetary
damages for alleged civil rights violations during his capital murder trial from
the trial judge, the assistant district attorney (ADA), and his court-appointed
trial counsel. The district court determined that his claims for monetary



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40061     Document: 00515158792      Page: 2    Date Filed: 10/15/2019


                                  No. 19-40061

damages were barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994); that
his claims against the trial judge and the ADA were barred by absolute
immunity; and that, to the extent Guillory attempted to amend his complaint
to add habeas claims, it was without jurisdiction to consider those claims
because they were successive and unauthorized by this court. The district
court dismissed the complaint as frivolous and for failure to state a claim
pursuant to 28 U.S.C. § 1915(e)(2)(B).
      On appeal, Guillory does not address the district court’s reasons for
dismissing his claims. When an appellant fails to identify any error in the
district court’s analysis, it is the same as if the appellant had not appealed that
judgment. Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
748 (5th Cir. 1987). Because Guillory has failed to brief the relevant issues in
this case, his appeal is frivolous and is dismissed.        See 5TH CIR. R. 42.2.
Guillory’s motion to supplement the record on appeal is denied.
      The dismissal of Guillory’s suit in the district court as frivolous and for
failure to state a claim and the dismissal of this appeal as frivolous both count
as strikes for purposes of § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
388 (5th Cir. 1996). Guillory is cautioned that if he accumulates three strikes
under § 1915(g), he will not be able to proceed in forma pauperis in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).
      APPEAL DISMISSED; MOTION DENIED; SANCTION WARNING
ISSUED.




                                         2